Appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered June 17, 2004. The order granted defendants’ motion for summary judgment dismissing the amended complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court. We add only that, as the court properly determined, the five percent representation requirement of Not-For-Profit Corporation Law § 623 (a) applies to actions brought pursuant to Not-For-Profit Corporation Law § 720 (b) (3) (see Hoffert v Dank, 55 AD2d 518 [1976]; see also Bernbaeh v Bonnie Briar Country Club, 144 AD2d 610 [1988], lv dismissed 74 NY2d 715 [1989]). Present—Pigott, Jr., PJ., Scudder, Gorski, Martoche and Lawton, JJ.